Title: To Benjamin Franklin from Jean-Charles-Julien Luce de Lancival, 11 January 1784
From: Luce de Lancival, Jean-Charles-Julien
To: Franklin, Benjamin


          
            Monsieur
            paris le 11 Janvier 1784
          
          Quoique je n’aye l’avantage de vous connoitre que de nom, avantage dont je ne puis me prévaloir, puisqu’il m’est commun avec tous les peuples de l’Europe, je dirois presque du monde entier, je prends la liberté de vous envoyer le foible essais dune Muse encore au berceau. C’est etre temeraire, je l’avoue, et jai besoin

d’indulgence mais c’est a un grand homme que je m’adresse. . . . parmi les defauts de ma piece (car je n’ose me flatter qu’elle en soit exempte) jen reconnois un essentiel que tout le monde appercevra aisement et qui n’echapera qu a vous seul, cest que dans un Sujet ou vous avez eu tant de part, je me sois si peu etendu sur votre Eloge, mais outre qu’il n’y a personne qui ne sente qu’en louant, qu’en felicitant Les Americains c’est franklin que j’ai Loué, que j’ai felicite, qu’aurois-je pu dire qui ne fut infiniment au dessous de ce que tout le monde pense et de ce que vous meritez? L’admiration est un sentiment qu’on ne peut pas toujours exprimer. Fiere d’avoir Seulement pu prononcer une fois le nom de franklin, ce nom qui vaut seul un Eloge, ma muse s’est arreteé tout a coup et a tressailli de joie. Que seroit-ce donc si vous daigniez sourire a ses jeunes efforts? J’ose l’esperer, Monsieur, et si mon bonheur veut que l’ouvrage ne vous deplaise point, vous mettrez le comble a ma joie en communiquant un Exemplaire à votre digne Cooperateur a l’immortel Wagincsthon.
          Jai l’honneur d’etre avec le plus profond respect Monsieur Votre très humble et très obeissant serviteur
          
            L’abbé Luce de Lancivalen philosophie au college de Louis le grand
          
         
          Notation: Luce de Lancival 11. Janr. 1784.—
        